Citation Nr: 1815803	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for non-malignant thyroid nodular disease, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1953 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks to establish that his non-malignant thyroid nodular disease is related to in-service exposure to ionizing.  The evidence of record shows that he was exposed to radiation during his participation in Operation TEAPOT, conducted at the Nevada Test Site in 1955, and that he has developed non-malignant thyroid nodular disease. 

Post-service treatment records from December 2011 show the Veteran was diagnosed with a multinodular thyroid.  His physician noted a "questionable history of radiation exposure."  The physician stated that he "discussed with the [Veteran] that [he is] not certain the radiation exposure he reports is significant although it does heighten our concern."

Service connection for a disorder claimed to be attributable to radiation exposure during service can be established in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed, 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected.  See 38 U.S.C. § 1112c (2012); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  38 C.F.R. § 3.311(b) further states that, if a Veteran has one of the radiogenic diseases, a dose estimate should be obtained, and the case will be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.

Third, direct service connection can be established for a disorder claimed to be a result of exposure to ionizing radiation by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the present case, the Director of Compensation obtained a report from the Director of the Post 9-11 Era Environmental Health Program (DEHP), dated in January 2013, pursuant to 38 C.F.R. § 3.311(c).  The DEHP observed that the Veteran had been diagnosed with non-malignant thyroid nodular disease in 2005 and was a confirmed participant in Operation TEAPOT, conducted in 1955.  The DEHP also noted that, according to the Defense Threat Reduction Agency (DTRA), the radiation doses received by the Veteran were not more than 16 rem external gamma dose, 0.5 rem external neutron dose, 0.1 rem internal committed alpha dose to the thyroid, and 7 rem internal committed beta plus gamma dose to the thyroid.  Based on that information, the DEHP opined as follows:
  
While it is well known that thyroid cancer and benign nodular thyroid disease do demonstrate a dose response, the literature is contradictory on whether hypothyroidism may be caused by exposure to radiation from nuclear devices. Wong et al noted that hypothyroidism in persons under 30 years of age at the time of irradiation did show a dose-dependent excess; however, this appeared within 20 years of exposure and showed a relative risk of only 1.24 at a dose of 1 Gy (100 rem).  The BEIR VII report indicated that several non-malignant diseases, including thyroid disease, do show a dose response.  However, they found it was not possible to rule out a model with a threshold as high as 0.5 Sv (50 rem).  The Veteran's total thyroid dose of 7.1 rem was well below this threshold dose.  Atomic bomb survivors under 30 (Veteran was 20) at time of exposure have shown a dose-dependent excess of thyroid disease, defined to include nontoxic nodular goiter, diffuse goiter, thyrotoxicosis, chronic lymphocytic thyroiditis, and hypothyroidism. However, the excess became evident within 20 years after irradiation. This Veteran's disease was not diagnosed until 50 years after his exposure.

[] In view of the above, it is our opinion that it is unlikely that the Veteran's non-malignant thyroid nodular disease can be attributed to ionizing radiation exposure while in military service."

Based on the foregoing information, the Director of Compensation concluded that there was no reasonable possibility that the Veteran's non-malignant thyroid nodular disease was the result of exposure to ionizing radiation during service.

In his substantive appeal, the Veteran's attorney has advanced argument to the effect that the radiation dose estimate prepared in this case did not take into account all possible modes of exposure.  The attorney noted that although the Veteran was present during testing and was directly exposed to radiation, he remained stationed in the test area for some time following the testing and worked for one year in a portable laundry set up to wash the clothes of participants in the weapons test.  The attorney posited that even if all participants and observers were "broomed off" following the weapons testing, residuals could have remained on the clothing, which could have then been retransmitted into the air, where they were inhaled, or into the skin.  In support of that theory, he submitted an article issued by the Centers for Disease Control and Prevention (CDCP), pertaining to radioactive fallout from nuclear weapons testing, which describes four ways that exposure may occur (direct skin contact from fallout particles in the air; skin contact from fallout particles that fell on the ground; ingestion of plants, milk, or meat that had radioactive fallout on or in it; and breathing in radioactive material in the air).

It appears clear from the record that the DTRA's dose estimate for the Veteran included consideration of the Veteran's handling of possibly contaminated laundry.  However, it is not entirely clear whether the duration of his work in the laundry (reportedly one year) was considered.  Nor is it entirely clear that all of the possible modes of exposure outlined in the CDCP article were taken into account.  As such, further development is warranted.

Accordingly, the case is REMANDED for the following action:

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 

1.  Arrange to have the matter of the Veteran's radiation dose estimate revisited, specifically taking into account the fact that the Veteran handled possibly contaminated laundry for a period of one year, as well as all possible modes of exposure outlined in the CDCP article submitted by the Veteran's attorney.

If a new dose estimate is obtained that varies from the original estimate, an addendum opinion should be obtained as to the likelihood that the Veteran's exposure caused his thyroid disorder.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

